UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7442



RAYMOND JEROME FRANCIS,

                                               Petitioner - Appellant,

          versus


JOSEPH M. BROOKS,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-04-341-2)


Submitted:   December 16, 2004             Decided:   December 23, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Jerome Francis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Raymond Jerome Francis, a federal prisoner, appeals the

district court’s orders denying relief on his petition filed under

28 U.S.C. § 2241 (2000), and denying his Fed. R. Civ. P. 59(e)

motion.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See Francis v. Brooks, No. CA-04-341-2 (E.D. Va. filed

June 16, 2004 & entered June 17, 2004; July 30, 2004); see also

San-Miguel v. Dove, 291 F.3d 257 (4th Cir. 2002) (holding that rule

announced in Apprendi v. New Jersey, 530 U.S. 466 (2000), does not

apply retroactively to cases on collateral review regardless of

whether action is filed under § 2241 or 28 U.S.C. § 2255 (2000)).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -